UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 1-3203 CHESAPEAKE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0166880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1021 East Cary Street Richmond, Virginia 23219 (Address of principal executive offices) Zip Code Registrant's telephone number, including area code: 804-697-1000 Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filerþ Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Number of shares of $1.00 par value common stock outstanding as ofOctober 31, 2007: 19,859,847 shares. CHESAPEAKE CORPORATION FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 INDEX PART I. FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements (Unaudited) Consolidated Statements of Earnings - Quarters and Nine Months ended September 30, 2007, and October 1, 2006 2 Consolidated Balance Sheets at September 30, 2007, and December 31, 2006 3 Consolidated Statements of Cash Flows - Nine Months ended September 30, 2007, and October 1, 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 31 Signature 32 1 PART I - FINANCIAL INFORMATION Item 1: Financial Statements CHESAPEAKE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (in millions, except per share data; unaudited) Quarters Ended Nine Months Ended Sept. 30, 2007 Oct. 1, 2006 Sept. 30, 2007 Oct. 1, 2006 Net sales $ 266.4 $ 247.9 $ 789.3 $ 737.4 Costs and expenses: Cost of products sold 219.0 205.2 649.3 608.6 Selling, general and administrative expenses 35.2 31.9 104.5 99.1 Restructuring expenses, asset impairments and other exit costs 3.3 1.6 15.0 7.7 Gain on divestiture - (4.1 ) - (3.1 ) Other income, net 1.0 0.9 2.0 3.1 Operating income 9.9 14.2 22.5 28.2 Interest expense, net 11.5 10.1 33.0 29.1 Loss on extinguishment of debt - - - 0.6 (Loss) income from continuing operations before taxes (1.6 ) 4.1 (10.5 ) (1.5 ) Income tax benefit (5.3 ) (1.3 ) (3.4 ) (2.4 ) Income (loss) from continuing operations $ 3.7 $ 5.4 $ (7.1 ) 0.9 Discontinued operations: Loss from discontinued operations, net of income tax of $0.5 and $0 for the quarters ended September 30, 2007 and October 1, 2006, respectively, and $1.4 and $0 for the nine months ended September 30, 2007 and October 1, 2006, respectively (0.5 ) (1.3 ) (1.6 ) (6.3 ) Net income (loss) $ 3.2 $ 4.1 $ (8.7 ) $ (5.4 ) Basic earnings per share: Income (loss) from continuing operations $ 0.19 $ 0.28 $ (0.37 ) $ 0.04 Discontinued operations (0.03 ) (0.07 ) (0.08 ) (0.32 ) Net income (loss) $ 0.16 $ 0.21 $ (0.45 ) $ (0.28 ) Diluted earnings per share: Income (loss) from continuing operations $ 0.19 $ 0.28 $ (0.37 ) $ 0.04 Discontinued operations (0.03 ) (0.07 ) (0.08 ) (0.32 ) Net income (loss) $ 0.16 $ 0.21 $ (0.45 ) $ (0.28 ) Weighted average number of common shares outstanding: Basic 19.4 19.4 19.4 19.4 Diluted 19.4 19.4 19.4 19.4 The accompanying Notes to Consolidated Financial Statements are an integral part of the financial statements. 2 CHESAPEAKE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in millions; unaudited) Sept. 30, 2007 Dec. 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 4.3 $ 7.8 Accounts receivable (less allowance of $4.4 and $3.9) 161.9 146.7 Inventories: Finished goods 68.3 59.5 Work-in-process 20.0 21.3 Materials and supplies 35.7 28.6 Total inventories 124.0 109.4 Prepaid expenses and other current assets 25.7 20.4 Income taxes receivable 10.9 2.6 Total current assets 326.8 286.9 Property, plant and equipment, net 366.1 354.1 Goodwill 396.1 381.2 Other assets 101.7 92.6 Total assets $ 1,190.7 $ 1,114.8 The accompanying Notes to Consolidated Financial Statements are an integral part of the financial statements. 3 CHESAPEAKE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS, continued (in millions, except shares and per share amounts; unaudited) Sept. 30, 2007 Dec. 31, 2006 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 141.2 $ 136.8 Accrued expenses 102.9 83.9 Income taxes payable 3.5 18.1 Current maturities of long-term debt 11.3 11.8 Dividends payable - 4.4 Total current liabilities 258.9 255.0 Long-term debt 491.9 456.0 Environmental liabilities 50.5 43.6 Pensions and postretirement benefits 90.8 102.7 Deferred income taxes 5.3 9.6 Long-term income taxes payable 28.0 - Other long-term liabilities 19.8 14.2 Total liabilities 945.2 881.1 Stockholders' equity: Preferred stock, $100 par value, issuable in series; authorized, 500,000 shares; issued, none - - Common stock, $1 par value; authorized, 60 millionshares; outstanding, 19.9 million shares and 19.8 million shares, respectively 19.9 19.8 Additional paid-in-capital 94.0 93.6 Accumulated other comprehensive income (loss) 5.8 (16.7 ) Retained earnings 125.8 137.0 Total stockholders' equity 245.5 233.7 Total liabilities and stockholders' equity $ 1,190.7 $ 1,114.8 The accompanying Notes to Consolidated Financial Statements are an integral part of the financial statements. 4 CHESAPEAKE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in millions; unaudited) Nine Months Ended Sept. 30, 2007 Oct. 1, 2006 Operating activities: Net loss $ (8.7 ) $ (5.4 ) Adjustments to reconcile net loss to net cashprovided by operating activities: Depreciation and amortization 39.1 42.8 Deferred income taxes (6.3 ) (3.0 ) Loss on extinguishment of debt - 0.6 Gain on divestiture - (1.7 ) Asset impairment 0.2 3.0 Defined benefit pension and postretirement expense 11.4 15.1 Gain on sales of property, plant and equipment (0.5 ) (2.8 ) Changes in operating assets and liabilities, net of acquisitions and dispositions: Accounts receivable, net (8.0 ) (21.4 ) Inventories (8.5 ) (1.4 ) Other assets 3.2 5.7 Accounts payable (2.7 ) (4.9 ) Accrued expenses 12.2 0.4 Income taxes payable and receivable, net 1.1 (2.1 ) Contributions to defined benefit pension plans (18.7 ) (23.8 ) Other 1.6 0.4 Net cash provided by operating activities 15.4 1.5 Investing activities: Purchases of property, plant and equipment (33.7 ) (25.9 ) Proceeds from sales of property, plant and equipment 3.0 5.0 Proceeds from divestiture, net of transaction costs - 19.4 Net cash used in investing activities (30.7 ) (1.5 ) Financing activities: Net borrowings on lines of credit 20.3 31.3 Payments on long-term debt (1.6 ) (23.0 ) Proceeds from long-term debt - 3.6 Debt issue costs (0.2 ) (0.8 ) Dividends paid (8.5 ) (12.9 ) Other 0.4 - Net cash provided by (used in) financing activities 10.4 (1.8 ) Effect of exchange rate changes on cash and cash equivalents 1.4 (0.1 ) Decrease in cash and cash equivalents (3.5 ) (1.9 ) Cash and cash equivalents at beginning of period 7.8 8.7 Cash and cash equivalents at end of period $ 4.3 $ 6.8 The accompanying Notes to Consolidated Financial Statements are an integral part of the financial statements. 5 CHESAPEAKE CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated interim financial statements of Chesapeake Corporation and subsidiaries included herein are unaudited. The December 31, 2006 consolidated balance sheet was derived from audited financial statements. These statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC") and, in accordance with those rules and regulations, we have condensed or omitted certain information and footnotes normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America ("GAAP"). We believe that the disclosures made are adequate for a fair presentation of results of our operations and financial position. In the opinion of management, the consolidated financial statements reflect all adjustments, all of a normal recurring nature, necessary to present fairly our consolidated financial position and results of operations for the interim periods presented herein. All significant intercompany accounts and transactions are eliminated. The preparation of consolidated financial statements in conformity with GAAP requires management to make extensive use of estimates and assumptions that affect the reported amounts and disclosures. Actual results could differ from these estimates.Certain prior period amounts have been reclassified to conform to current presentations.Specifically, certain amounts previously classified within "other income, net" have been reclassified to either "cost of goods sold" or "selling, general and administrative expenses." Our fiscal year ends on the Sunday nearest to December 31. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in our latest Annual Report on Form 10-K; additional details on our significant accounting policies are provided therein. The results of operations for the 2007 interim periods are not necessarily indicative of the results that may be expected for the full year. In this report, unless the context requires otherwise, references to "we," "us," "our," "Chesapeake" or the "Company" are intended to mean Chesapeake Corporation and its consolidated subsidiaries. Adjustments for Items Related to Prior Periods The consolidated statement of earnings for the nine months ended September 30, 2007 includes adjustments from prior periods that were recorded in the first quarter of 2007, the net impact of which reduced net income from continuing operations before taxes by $0.1 million, income from continuing operations by $0.7 million and net income by $0.5 million.The adjustments, which were deemed immaterial to the current and prior periods, included (1) an understatement of taxable income in a non-U.S. tax jurisdiction related to shared expenses of subsidiaries and (2) balance sheet adjustments on central ledgers related to assets that had been previously disposed of or impaired. New Accounting Pronouncements In September 2006 the Financial Accounting Standards Board ("FASB") issued SFAS No. 157, Fair Value Measurements ("SFAS 157"), which defines fair value, establishes a framework for measuring fair value in accordance with GAAP and expands disclosures about fair value measurements.The provisions of SFAS 157 are effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.We are currently evaluating the 6 CHESAPEAKE CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) impact SFAS 157 will have on our financial statements. In February 2007 the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities-including an amendment of FAS 115 ("SFAS 159"). SFAS 159 allows companies to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. Unrealized gains and losses shall be reported on items for which the fair value option has been elected in earnings at each subsequent reporting date.
